UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended September 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to . Commission file number: 333-167077 FrogAds, Inc. (Formerly Imobolis, Inc.) (Exact name of registrant as specified in its charter) Nevada 27-2028734 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4946 Haskel Ave. Encino, CA (Address of principal executive offices) (Zip Code) (310) 281-6094 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes o No x The number of shares outstanding of the Registrant’s Common Stock on November 14, 2011 was 18,000,000. FROGADS, INC. (Formerly Imobolis, Inc.) FORM 10-Q INDEX Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 2 Condensed Balance Sheets as of September30, 2011 (Unaudited) and March 31, 2011 2 Condensed Statements of Operations for the Three and Six Months ended September 30, 2011 and 2010, and the period from July 1, 2011 (inception) to September 30, 2011 3 Condensed Statements of Cash Flows for the Six Months ended September 30, 2011 and 2010 (unaudited), and the period from July 1, 2011 (inception) to September 30, 2011 4 Notes to the Condensed Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURES 19 1 PART I - FINANCIAL INFORMATION Item 1 - Financial Statements FROGADS, INC. (FORMERLY IMOBOLIS, INC.) (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS September 30, March 31, ASSETS (Unaudited) Current assets: Cash $ $ Prepaid expenses Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued expenses Current portion of notes payable Total current liabilities Notes payable - Total liabilities Stockholders' equity (deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 200,000,000 shares authorized,18,000,000 shares issued and outstanding Additional Paid in Capital - Retained earnings (deficit) prior to re-entry into development stage ) Accumulated deficit after re-entry into development stage ) - Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to financial statements. 2 FROGADS, INC. (FORMERLY IMOBOLIS, INC.) (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended For the six months ended July 1, 2011 September 30, September 30, (re-entry) to September 30, 2011 Revenue $
